Case: 20-10049     Document: 00515618096        Page: 1     Date Filed: 10/27/2020




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 27, 2020
                                 No. 20-10049                         Lyle W. Cayce
                                                                           Clerk

   Banca Pueyo SA; Banco BIC Portugues SA; Banco Bilbao
   Vizcaya Argentaria SA; BlackRock, Incorporated;
   Carlson Capital, L.P.; CQS (UK), L.L.P.; DNCA Finance;
   Pacific Investment Management Company, L.L.C.; River
   Birch Capital, L.L.C.; TwentyFour Asset Management,
   L.L.P.; VR-Bank RheinSieg eG; Weiss Multi-Strategy
   Advisers, L.L.C.; York Capital Management Global
   Advisors,

                                                          Petitioners—Appellees,

                                     versus

   Lone Star Fund IX (US), L.P.; Lone Star Global
   Acquisitions, L.L.C.; Hudson Advisors, L.P.,

                                                     Respondents—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-MC-100


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Gregg Costa, Circuit Judge:

         A person may seek the assistance of a federal district court to obtain
   evidence for use in a foreign proceeding. 28 U.S.C. § 1782. Banca Pueyo and
Case: 20-10049          Document: 00515618096             Page: 2    Date Filed: 10/27/2020




                                           No. 20-10049


   other parties invoked section 1782 to obtain discovery from three Texas-
   based entities for use in Portuguese proceedings. After the district court
   authorized the requested subpoenas and denied a first motion to quash, the
   respondents appealed. But the respondents’ second motion to quash the
   subpoenas remained pending.               Because the district court has not yet
   determined the scope of discovery, this appeal is interlocutory. We therefore
   lack jurisdiction to consider it.
                                                 I.
          Section 1782 is the most recent version of statutes that for more than
   150 years have “provide[d] federal-court assistance in gathering evidence for
   use in foreign tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.
   241, 248–49 (2004). On receiving a section 1782 application, the district
   court first decides whether the petitioner meets the statutory requirements.
   Texas Keystone, Inc. v. Prime Natural Resources, 694 F.3d 548, 553 (5th Cir.
   2012). If so, then the court may but need not order the discovery. Intel, 542
   U.S. at 247, 255, 264.              A number of considerations influence that
   discretionary call. Id. at 264–65; see also Ecuadorian Plaintiffs v. Chevron
   Corp., 619 F.3d 373, 376 n.3 (5th Cir. 2010). 1



          1
              The discretionary Intel factors include:
          (i) whether the person from whom discovery is sought is a participant in
          the foreign proceeding . . . ,
          (ii) the nature of the foreign tribunal, the character of the proceedings
          underway abroad, and the receptivity of the foreign government or the
          court or agency abroad to U.S. federal-court judicial assistance,
          (iii) whether the § 1782(a) request conceals an attempt to circumvent
          foreign proof-gathering restrictions or other policies of a foreign country
          or the United States, and
          (iv) whether the § 1782(a) request is unduly intrusive or burdensome.




                                                  2
Case: 20-10049         Document: 00515618096              Page: 3       Date Filed: 10/27/2020




                                          No. 20-10049


           This section 1782 request seeks assistance in foreign litigation relating
   to the European financial troubles of the past decade. In 2014, the large
   Portuguese bank Banco Espírito Santo (BES) reported losses of over €3.5
   billion. To try and bail out BES, the Bank of Portugal transferred most of
   BES’s assets and liabilities—including notes on which the bank owed billions
   of euros—to the newly incorporated Novo Banco, which received a large
   capital injection from the government. But a year later, the Bank of Portugal
   sent some of those notes back to BES. The petitioners hold some of these
   notes or are agents of entities that do. They claim that the retransfer “wiped
   out” the notes’ value—because BES is insolvent, it is unlikely the
   noteholders will get paid. Civil and criminal proceedings challenging the
   lawfulness of the retransfer are pending in Portugal.
           Once the retransfer took more than €2 billion in notes off the books of
   Novo Banco, the bank was sold. That is where the Texas-based targets of the
   section 1782 discovery come into the picture. Lone Star Fund IX, a private
   equity fund, obtained an ownership interest in the entity that acquired most
   of Novo Banco.          The other respondents had an advisory role in the
   acquisition. As a result of these entities’ roles in the acquisition of Novo
   Banco, petitioners believe they possess information (acquired during due
   diligence or otherwise) about the retransfer.
           So petitioners filed this section 1782 proceeding in Dallas federal court
   seeking documents and depositions from the three respondents. The district
   court granted the application ex parte and authorized service of the
   subpoenas. After reviewing the statutory requirements and discretionary
   Intel factors, the court concluded that discovery was appropriate. But the




   Ecuadorian Plaintiffs, 619 F.3d at 376 n.3 (quoting Intel, 452 U.S. at 264–65).




                                                 3
Case: 20-10049      Document: 00515618096           Page: 4   Date Filed: 10/27/2020




                                     No. 20-10049


   court noted that respondents could file a motion to quash if they wanted “to
   object to this Order or to the subpoenas issued.”
          Respondents did just that. The magistrate judge denied their first
   motion to quash. Reassessing the statutory requirements and finding them
   satisfied, the magistrate judge also declined to upset the initial weighing of
   the discretionary factors. The magistrate judge also held that respondents
   had not identified specific discovery requests that were overly burdensome,
   but invited them to file a second motion to quash with any objections that
   remained after the parties conferred. The district court denied objections to
   the magistrate judge’s ruling.
          Respondents then appealed to this court both the original ex parte
   order and the denial of their first motion to quash. Petitioners filed a motion
   to dismiss the appeal, arguing that the challenged rulings were interlocutory.
   A motions panel carried that motion with the case for consideration after full
   briefing.
          Meanwhile, litigation continued back in district court. Just a week
   after filing this appeal, respondents filed their second motion to quash the
   subpoenas. The magistrate judge held a hearing on that motion. One week
   before we heard oral argument, the magistrate judge entered a 52-page ruling.
   It granted in part and denied in part the motion to quash. Among other
   things, the order limits eight of the nine document requests to certain time
   periods and states that the court will not permit discovery of a memo in
   respondents’ possession that purportedly contains trade secrets. The order
   also holds that respondents need not produce any documents in the
   possession of their overseas affiliates.
          Even the magistrate’s lengthy order has not ended the trial court
   activity. This time petitioners are unhappy with parts of the recent ruling,




                                              4
Case: 20-10049      Document: 00515618096           Page: 5    Date Filed: 10/27/2020




                                     No. 20-10049


   having filed a motion for reconsideration as well as objections with the district
   court. Those motions await a response and ruling.
          Despite the ongoing developments in the district court, this appeal of
   the earlier rulings remains.
                                          II.
          Courts of appeals have jurisdiction only over “final decisions” of
   district courts. 28 U.S.C. § 1291. Generally, a decision is final when it “ends
   the litigation on the merits and leaves nothing for the court to do but execute
   the judgment.” Catlin v. United States, 324 U.S. 229, 233 (1945); see also
   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981). Respondents
   invoke this traditional “finality” standard, arguing that the question is
   whether the appealed orders “effectively resolved the case or controversy.”
   In re Furstenberg Fin. SAS v. Litai Assets LLC., 877 F.3d 1031, 1033–34 (11th
   Cir. 2017). Most circuits use this framework, recognizing that a section 1782
   proceeding is a stand-alone case with discovery as the end goal and thus
   unlike a discovery dispute that arises as one piece of a domestic lawsuit that
   will end with a merits ruling. Id.; Heraeus Kulzer, GmbH v. Biomet, Inc., 881
   F.3d 550, 561–62 (7th Cir. 2018); In re Naranjo, 768 F.3d 332, 346 (4th Cir.
   2014); In re Republic of Ecuador, 735 F.3d 1179, 1182–83 (10th Cir. 2013).
          Although a traditional finality standard may make sense for section
   1782 cases, it is odd that respondents are the ones urging it. By no measure
   did the ruling on the first motion to quash “leave[] nothing for the court to
   do.” Catlin, 324 U.S. at 233. The district court had a lot left to do, enough
   that the magistrate just issued a 52-page decision that is generating additional
   motions practice in the district court. No court has exercised appellate
   jurisdiction over a section 1782 case when a motion to quash that might limit
   the scope of discovery remained pending in the trial court. Rather, courts
   have allowed appeals only after the district court had “affirmatively decided




                                          5
Case: 20-10049         Document: 00515618096               Page: 6       Date Filed: 10/27/2020




                                           No. 20-10049


   the proper scope of discovery.” Republic of Ecuador, 735 F.3d at 1182–83; see
   also Furstenberg, 877 F.3d at 1033–34 (allowing appeal after court definitively
   resolved motion to quash). 2 The district court had not yet resolved the scope
   of discovery when this appeal was filed, so we would not have jurisdiction
   under the typical finality inquiry.
           But our court has taken a different approach when considering the
   appealability of section 1782 rulings. Despite the differences between a
   section 1782 matter in which discovery is everything and a regular lawsuit in
   which discovery is only a preliminary phase of the case, we have considered
   section 1782 appeals under the collateral order doctrine that decides when
   discovery orders in regular litigation may be appealed. Texas Keystone, 694
   F.3d at 552. 3 Because the collateral order doctrine allows some appeals
   before a case is over, this framework at least gives respondents a chance at
   appellate jurisdiction.
           In the end, though, respondents come up short even under the
   collateral order doctrine. We have jurisdiction over a nonfinal order when it
   is (1) conclusive as to the subject addressed, (2) resolves an “important
   question[] completely separate from the merits,” and (3) is “effectively



           2
               The Seventh Circuit decision respondents describe as their “best case” actually
   supports the idea that appeals are proper after a court “conclusively denie[s]” relief.
   Heraeus Kulzer, 881 F.3d at 563. In Heraeus Kulzer, the petitioner asked to modify a
   protective order governing the production the court had ordered several years earlier. The
   court denied the motion to modify. Id. at 556. Petitioner did not appeal. Id. at 558. A year
   later, it filed a second unsuccessful motion to modify. Id. It only sought to appeal after
   filing a and losing third motion to modify. Id. at 559. The court held that it should have
   appealed after the initial denial of the motion to modify as that had fully resolved the issue.
   Id. at 563.
           3
              We appear to be the only circuit that applies the collateral order doctrine in this
   context. Under the rule of orderliness, we must apply that framework regardless of our
   outlier status.




                                                 6
Case: 20-10049      Document: 00515618096           Page: 7     Date Filed: 10/27/2020




                                     No. 20-10049


   unreviewable on appeal from a final judgment.” Digital Equipment Corp v.
   Desktop Direct, Inc., 511 U.S. 863, 867 (1992). For the reasons we have
   already explained, the initial granting of the application and denial of the first
   motion to quash do not conclusively determine whether, and to what extent,
   discovery might be required.
          The recent ruling on the second motion to quash, which curtails
   discovery in significant respects, drives home the point that the orders before
   us are preliminary. That decision also highlights the problem with appellate
   review of decisions that are not conclusive.          One of the main issues
   respondents want us to tackle is whether section 1782 subpoenas can require
   U.S.-based parties to produce discovery their affiliates possess in other
   countries. Although the two courts of appeals to consider the issue have
   rejected an absolute bar on extraterritorial discovery, some district courts
   have applied one. In re del Valle Ruiz, 939 F.3d 520, 532 & n.15 (2d Cir. 2019)
   (noting split in district courts on the question); see also Sergeeva v. Tripleton
   Int’l Ltd., 834 F.3d 1194, 1200 (11th Cir. 2016). Assuming last month’s ruling
   that it is too burdensome for respondents to produce documents located in
   Europe sticks, the difficult legal question about extraterritoriality will be
   moot. Had we addressed the question in reviewing a preliminary district
   court ruling, our decision would have turned out to be advisory.
          Respondents’ failure to meet the first requirement of a conclusive
   resolution means we lack jurisdiction. But we also note their inability to meet
   the final requirement—that the issue will not be reviewable after a final
   decision—because it too exposes one of the concerns with interlocutory
   appeals. All the issues respondents raise, including the ex parte nature of the
   initial ruling, whether petitioners meet the statutory requirements, and
   evaluation of the discretionary Intel factors, will be reviewable in an appeal
   after the district court conclusively determines the scope of any discovery.
   See, e.g., Furstenberg, 877 F.3d at 1033–35 (analyzing statutory requirements



                                           7
Case: 20-10049      Document: 00515618096          Page: 8   Date Filed: 10/27/2020




                                    No. 20-10049


   of 1782 in appeal of order denying motion to quash). Considering those
   questions now runs the risk of inefficient piecemeal appeals. See Cunningham
   v. Hamilton Cty., 527 U.S. 198, 209 (1999) (noting that the final judgment
   rule seeks to prevent the delays that result from piecemeal appeals). Of
   course, if we were to rule at this interlocutory stage that petitioners did not
   meet the statutory requirements for section 1782 discovery, that would end
   the matter. But the same would be true of interlocutory reversal of orders
   denying summary judgment. Yet those are not allowed. That is because the
   concern with interlocutory appeals arises from what happens when they are
   unsuccessful—they “undermin[e] ‘efficient judicial administration’ and
   encroach[] upon the prerogatives of district court judges . . . in managing
   ongoing litigation.” Mohawk Indus. v. Carpenter, 558 U.S. 100, 106 (2009)
   (quoting Firestone Tire, 449 U.S. at 374).
          While we readily conclude that this appeal was premature, we
   recognize that the unusual nature of section 1782 proceedings results in some
   uncertainty about when to appeal. Indeed, respondents acknowledged that
   this might not be the right time, but they appealed now in an abundance of
   caution. They also worry that an appeal may never be ripe due to the
   possibility of a future dispute over privilege. But appellate jurisdiction is a
   “practical” determination, not a speculative one. Microsoft Corp. v. Baker,
   137 S.Ct. 1702, 1712 (2017). Once the district court fully resolves the second
   motion to quash, the scope of section 1782 discovery should be definitively
   resolved. See Republic of Ecuador, 735 F.3d at 1183 (holding that once the
   district court “affirmatively decided the proper scope of discovery” the
   order was final even if “subject to ongoing dispute about its coverage and
   scope before a magistrate judge”). When that conclusive determination
   comes, an appeal would be appropriate.




                                          8
Case: 20-10049      Document: 00515618096            Page: 9   Date Filed: 10/27/2020




                                      No. 20-10049


                                         ***
          Petitioners’ motion to dismiss is GRANTED. We DISMISS the
   appeal for lack of jurisdiction.




                                           9